Citation Nr: 0304611	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2000, for service connection for bilateral sensorineural 
hearing loss and bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from August 1950 to October 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for bilateral 
sensorineural hearing loss and bilateral tinnitus and 
assigned an effective date of December 29, 2000, for the 
award of service connection for both disorders.  The veteran 
has appealed the effective date to the Board, alleging that 
it should be an earlier date.

A hearing was held on December 3, 2002, by means of video 
conferencing equipment with the appellant in San Diego, 
California, before Wayne M. Braeuer, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.


FINDINGS OF FACT

1.  On December 29, 2000, the RO received the veteran's 
original claim for service connection for bilateral 
sensorineural hearing loss and bilateral tinnitus.  

2.  The RO granted service connection for these disorders in 
a March 2002 rating decision and assigned an effective date 
for service connection of December 29, 2000, the date of 
receipt of the veteran's claim for service connection.




CONCLUSION OF LAW

An effective date earlier than December 29, 2000, for service 
connection for bilateral sensorineural hearing loss and 
bilateral tinnitus is not warranted in this case.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400(b)(2)(i) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify.

The veteran filed his claim for service connection for 
bilateral sensorineural hearing loss and bilateral tinnitus 
in December 2000, just shortly after the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000, and, after service connection was granted by the RO in 
March 2002, he appealed the effective date assigned to the 
Board.  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment.  38 U.S.C.A. § 5107, Note 
(West 2002).  VA has promulgated regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, except 
with regard to applications to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran was provided with notice of the implementing 
regulations in the March 2002 statement of the case (SOC).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the appeal of the effective date assigned for the award of 
service connection in this case.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate his claim and to inform him whether he or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

An appeal of an effective date assigned for service 
connection involves the application of laws and regulations 
which provide that the date of receipt of the claim for 
service connection generally governs the effective date 
assigned.  Therefore, such an appeal often involves, as it 
does in this case, a purely legal question rather than a 
factual one, the only factual matter usually involved being 
the date that the claim was received.  In this case, that 
factual matter is not in dispute, and therefore there is no 
evidentiary development to be done here.  Cf. Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (holding that VCAA 
is not applicable to requests for revision of a final 
decision based on clear and unmistakable error (CUE) because 
that matter involves an inquiry based upon the evidence of 
record at the time of the decision, not based upon the 
development of new evidence); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument in 
Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for VA 
made ill-advised concessions with respect to the broad 
applicability of VCAA).  

The veteran has submitted written statements in his notice of 
disagreement and substantive appeal and has given oral 
testimony at the December 3, 2002, Board hearing, setting 
forth his legal arguments concerning why he should be granted 
an earlier effective date in this case, despite the 
provisions of the law and regulations governing effective 
dates.  In so doing, he has demonstrated an understanding of 
the legal provisions relevant to his appeal which were set 
forth for him in the March 2002 SOC.  Because this appeal 
does not involve a dispute about facts, further evidentiary 
development is not relevant to this case.  Accordingly, the 
Board concludes that the VCAA provides no requirements that 
must be fulfilled and which have not been fulfilled before 
the Board may review the veteran's appeal in this case, there 
is no prejudice to the veteran in deciding his appeal at this 
time, and to hold otherwise would only deprive the veteran of 
a timely decision on his appeal.  VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

An Earlier Effective Date for Service Connection.

Background.

The veteran served on active duty from December 1942 to 
November 1945 and from August 1950 to October 1950.  He 
served as a pilot.

On December 29, 2000, the RO received the veteran's original 
claim for service connection for bilateral sensorineural 
hearing loss and bilateral tinnitus.  Service connection for 
these disorders was granted in a March 2002 rating decision.  
The RO assigned an effective date for service connection of 
December 29, 2000, the date of receipt of the veteran's claim 
for service connection.

The veteran contended in his notice of disagreement, 
substantive appeal, and testimony before the Board that, 
since he has had bilateral sensorineural hearing loss and 
bilateral tinnitus since service as a result of the noise to 
which he was exposed in service as a pilot, he should have 
been granted an effective date back to the date he separated 
from service, rather than as of the date the RO received his 
claim for service connection.  Although he acknowledged in 
his substantive appeal his appreciation for the RO's decision 
based upon the laws and regulations listed for him in the 
SOC, he argued that an exception should be made in his case 
because he was deterred from filing a claim for service 
connection for bilateral sensorineural hearing loss and 
bilateral tinnitus at the time of separation from active 
service because he was misled by statements made to him by a 
clerk at the time of separation.

Specifically, the veteran related that the clerk had asked 
him whether he had sustained any disabilities during service 
and that he stated that he had not but that he had ringing in 
his ears.  The veteran stated that the clerk informed him 
that, if he had not received an impact or injury to his head, 
then he had no disability to claim.  The veteran contends 
before the Board that, because the clerk had misinformed him 
regarding his right to file a claim at that time and had 
failed to inform him that he had a limited time (one year 
from separation) in which to file a claim in order to be 
given an effective date as of the day following release from 
active duty, he deserved an earlier effective date because he 
had been led astray by the clerk and because the clerk was 
remiss and negligent in performing his duty in this regard.

Analysis.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  VA regulations further provide that the 
effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

The Board notes that all the requirements for entitlement to 
service connection for bilateral sensorineural hearing loss 
and bilateral tinnitus may indeed have been met in this case 
within one year of the veteran's separation from service or 
sometime prior to the date that the veteran filed his claim 
for service connection for the disorders.  Nevertheless, the 
veteran did not file a claim with VA for service connection 
for bilateral sensorineural hearing loss and bilateral 
tinnitus until December 29, 2000, and the law is clear that 
in such a case the later date must be assigned as the 
effective date for service connection.  Thus, even assuming 
that all the requirements for service connection were met 
before December 29, 2000, the later date in this case then 
was the date of receipt of claim or December 29, 2000, and 
that is the date that must be assigned as the effective date 
for service connection.

Although the Board is sympathetic with the veteran regarding 
his testimony about what the clerk told him upon his 
separation from service, there are no provisions in the law 
for a waiver or exception to be taken on this or any other 
basis, and, even assuming that the clerk in service gave the 
veteran erroneous or bad advice in telling him that he had no 
disability for which service connection would be granted by 
VA at that time, "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 
356, 359 (1995).  This means that, even where a claimant 
would have been or, probably would have been, granted 
benefits but for bad advice given to him regarding his 
entitlement to those benefits, there is no provision in the 
law that allows the Board to award benefits, based on a 
claimant's having followed bad advice, where those benefits 
otherwise would be denied under the law.

Thus, there is no legal basis for an earlier effective date 
for service connection to be awarded in this case, and the 
Board must apply the law as it exists and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Owings, 8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  The appeal must be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than December 29, 2000, for service 
connection for bilateral sensorineural hearing loss and 
bilateral tinnitus is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

